Name: Council Regulation (EEC) No 2199/91 of 22 July 1991 amending for the fourth time Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must
 Type: Regulation
 Subject Matter: beverages and sugar;  trade;  cooperation policy;  technology and technical regulations
 Date Published: nan

 26. 7. 91 Official Journal of the European Communities No L 203/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2199/91 of 22 July 1991 amending for the fourth time Regulation (EEC) No 2390/89 laying down general rules for the import of wines , grape juice and grape must expiring on 31 July 1991 ; whereas, taking into account the time necessary to examine the implementation of future arrangements, the abovementioned period should be entended for three months, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 70 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 1 (2) and Article 2 of Regulation (EEC) No 2390/89 (3) as last amended by Regulation (EEC) No 2179/90 (4), set out the import facilities for wine products originating in third countries which offer specific guaran ­ tees through the provision of a certificate of origin and conformity and an analysis report ; whereas Article 3 (2) of that Regulation limits the said facilities to a trial period Article 1 In Article 3 (2) of Regulation (EEC) No 2390/89, the date '31 July 1991 ' shall be replaced by '31 October 1991 '. Article 2 This Regulation shall enter into force on 1 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1991 . For the Council The President P. DANKERT (') OJ No L 84, 27. 3 . 1987, p. 1 . O OJ No L 163, 26. 6. 1991 , p. 6. 0 OJ No L 232, 9 . 8 . 1989, p. 7. (&lt;) OJ No L 198, 28 . 7. 1990, p. 10 .